Citation Nr: 1646160	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-22 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for glioblastoma multiforme, on the basis of substitution and to include for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Meghan Gentile, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1978, May 1999 to July 1999, and from April 2002 to September 2002.  The Veteran died in June 2010 and the Appellant is her surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This claim was previously before the Board in October, at which time the claim was denied by the Board.  The Appellant appealed his claim to the United States Court of Appeals for Veterans Claims in February 2016, the Court granted a Joint Motion for Remand and remanded the claim back to the Board for actions consistent with the terms of the Joint Motion for Remand.  

The Appellant testified at a hearing before the Board in April 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Appellant was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on her daily life and her occupation.  Neither the Appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

At the time of the Veteran's death in June 2010, she had a pending appeal for the issue set forth on the title page.  Following the receipt of the Appellant's request to be substituted as the Appellant, the RO granted the Appellant's request and informed him of the decision by letter dated September 2012.  Accordingly, the Appellant has been substituted as the claimant for the purposes of the claim that was pending at the date of the Veteran's death. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant asserts that the Veteran's diagnosis of brain cancer was related to her exposure to environmental hazards during her active military service on Oman, where she served from April 20, 2002 to June 4, 2002.  The Appellant contends that the Veteran's exposure to tent heater fumes, sand and particulates, jet fuel, and smoke from burn pits during her service in Oman resulted in her developing cancer.  

In October 2014, the Board denied the Appellant's claim and that claim was appealed to the Court.  In the Court's Joint Motion, it was stated that the Board failed to provide adequate reasons and basis for the denial of the claim, and there was insufficient discussion of the articles submitted by the Appellant in support of his claim.  Further, the Court criticized the Board for relying upon a VAX decision that basis the entire negative opinion on an article cited by the examiner, but not submitted to the Board.  Further, the examiner failed to discuss any of the theories or articles submitted by the Appellant in the rationale of how a negative conclusion was reached.  As such, the Board is remanding this claim for further development.  Specifically, the Board is remanding for another VA medical opinion to determine whether or not the Veteran's cancer was related to her active duty in Oman.  The examiner is asked to specifically discuss the Veteran's and the Appellant's assertions of environmental hazards in Oman that may have contributed to her death.  Further, the examiner is asked to specifically consider the articles submitted by the Appellant.  One is entitled "Gulf War Illness and the Health of Gulf War Veterans", another is called "Gulf War Illness and the Health of Gulf War Veterans: Research Update and Recommendations, 2009-2013."  The Appellant also submitted an article from Cancer.net entitled "Veterans and Cancer (Part II)."  The Appellant has further asserted that the Veteran may have contracted cancer from pyridostigmine bromide, the examiner is asked to discuss this theory as well.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be referred to a VA oncologist for a medical opinion.  Following a review of the entire claims files, including the articles submitted by the Appellant, the examiner should provide the following opinion: 

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's glioblastoma multiforme was related to her service in Oman from April 20, 2002 to June 4, 2002.  

The examiner is asked to specifically discuss the following in the rationale provided to support their opinion: 

a.  An article entitled "Gulf War Illness and the Health of Gulf War Veterans."

b.  An article entitled "Gulf War Illness and the Health of Gulf War Veterans: Research Update and Recommendations, 2009-2013."  

c.  An article entitled "Veterans and Cancer (Part II)."  

All of these articles are in the claims file and have been identified.  

d.  The examiner should also specifically discuss the theories proposed by the Appellant that it could have been environmental hazards in the Gulf that contributed to the Veteran's cancer or that the pyridostigmine bromide administered for nerve gas may have caused the Veteran's cancer.  

A complete rationale for all opinions is required.  

2.  After completing the above, adjudicate the Appellant's claim.  If the benefit sought on appeal is not granted to the Appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




